Name: Commission Regulation (EEC) No 3150/91 of 29 October 1991 fixing the intervention thresholds for oranges, mandarins, satsumas and clementines for the 1991/92 marketing year
 Type: Regulation
 Subject Matter: agricultural structures and production;  plant product
 Date Published: nan

 30. 10. 91 Official Journal of the European Communities No L 299/27 COMMISSION REGULATION (EEC) No 3150/91 of 29 October 1991 fixing the intervention thresholds for oranges, mandarins, satsumas and Clementines for the 1991/92 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1623/91 (2), and in particular Articles 16a (5) and 16b (4) thereof, Clementines delivered for processing under Council Regu ­ lation (EEC) No 2601 /69 of 18 December 1969 laying down special measures to encourage the processing of mandarins, satsumas, Clementines and oranges Q, as last amended by Regulation (EEC) No 1123/89, are to be treated as production intended to be consumed fresh for the purposes of fixing the intervention thresholds for those products ; Whereas, pursuant to Article 18b (2) of Regulation (EEC) No 1035/72, production harvested up to the end of the 1991 /92 marketing year within the territory of the former German Democratic Republic is not to be taken into consideration when the intervention thresholds are deter ­ mined ; Whereas the intervention thresholds for the products in question should be fixed for the 1991 /92 marketing year, in accordance with the abovementioned provisions ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, Having regard to Council Regulation (EEC) No 2240/88 of 19 July 1988 fixing, for peaches, lemons and oranges, the rules for applying Article 16b of Regulation (EEC) No 1035/72 on the common organization of the market in fruit and vegetables (3), as last amended by Regulation (EEC) No 1623/91 , and in particular Article 1 (3) thereof, HAS ADOPTED THIS REGULATION : Whereas, pursuant to Article 1 ( 1 ) of Regulation (EEC) No 2240/88, the intervention threshold for oranges is to be equal, as from the 1991 /92 marketing year, to 10 % of the average production intended to be consumed fresh in the last five marketing years for which data are available ; whereas, however, pursuant to Article 2 of Council Regu ­ lation (EEC) No 1123/89 of 27 April 1989 amending Regulation (EEC) No 2601 /69 with respect to the proces ­ sing aid scheme and amending the rules for applying the intervention thresholds for certain fruits (4), the threshold for oranges thus calculated must be increased by a quan ­ tity equal to the average quantity of oranges in respect of which financial compensation was paid during the 1984/85 to 1988/89 marketing years inclusive, pursuant to abovementioned Regulation (EEC) No 2601 /69 ; Article 1 The intervention thresholds for oranges, mandarins, satsumas and Clementines for the 1991 /92 marketing year shall be as follows : oranges : mandarins : satsumas : Clementines 1 181 800 tonnes 35 800 tonnes 34 500 tonnes 113 900 tonnes.Whereas pursuant to Article 16a (2) of Regulation (EEC) No 1035/72, the intervention thresholds for mandarins, satsumas and Clementines are to be equal, as from the 1991 /92 marketing year, to 10 % of the average produc ­ tion intended to be consumed fresh in the last five marketing years for which data are available ; whereas, however, pursuant to Article 3 of Regulation (EEC) No 1123/89, the quantities of mandarins, satsumas and Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.(') OJ No L 118, 20. 5. 1972, p. 1 . 0 OJ No L 150, 15. 6. 1991 , p. 8 . (3) OJ No L 198, 26. 7. 1988, p. 9 . (4) OJ No L 118, 29. 4. 1989, p. 25. 0 OJ No L 324, 27. 12. 1969, p. 21 . No L 299/28 Official Journal of the European Communities 30. 10. 91 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 October 1991 . For the Commission Ray MAC SHARRY Member of the Commission